Name: 2005/114/EC: Commission Decision of 7 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on seeds and propagating material of Gramineae, Medicago sativa L. and Beta, under Council Directives 66/401/EEC and 2002/54/EC started in 2004
 Type: Decision
 Subject Matter: agricultural activity;  research and intellectual property;  means of agricultural production;  economic policy;  plant product;  technology and technical regulations
 Date Published: 2005-02-09; 2005-10-18

 9.2.2005 EN Official Journal of the European Union L 36/8 COMMISSION DECISION of 7 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on seeds and propagating material of Gramineae, Medicago sativa L. and Beta, under Council Directives 66/401/EEC and 2002/54/EC started in 2004 (2005/114/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (2), Having regard to Commission Decision 2004/11/EC of 18 December 2003 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants of agricultural and vegetable species and vine under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC for the years 2004 and 2005 (3), and in particular Article 3 thereof, Whereas: (1) Decision 2004/11/EC sets out the arrangements for the comparative trials and tests to be carried out under Council Directives 66/401/EEC and 2002/54/EC as regards Gramineae, Medicago sativa L. and Beta for 2004 and 2005. (2) Tests and trials carried out in 2004 should be continued in 2005, HAS DECIDED AS FOLLOWS: Sole Article Community comparative trials and tests which began in 2004 on seed and propagating material of Gramineae, Medicago sativa L. and Beta shall be continued in 2005 in accordance with Decision 2004/11/EC. Done at Brussels, 7 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). (2) OJ L 193, 20.7.2002, p. 12. Directive as last amended by Directive 2004/117/EC. (3) OJ L 3, 7.1.2004, p. 38.